Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed September 27, 2019 is acknowledged and has been entered. Claims 4, 6-12, 1 and 18 have been amended. Claims 1-18 are pending and under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on September 27, 2019 are accepted.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
	Currently filed abstract contains two paragraphs with subheadings and over 200 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 are objected to because of the following informalities:  
Claims 1, lines 1, 2, 5, 9 and 10 and claim 2, lines 5 and 8: the term “vascular baroreflex-related sympathetic activity” and its abbreviation “VBRSA” are mixedly recited. If applicant intends to recite the abbreviation, the abbreviation should be introduced in parenthesis immediately after the first time the full term is introduced (i.e., in line 1 of claim 1), and should be used throughout the claims for clarity purpose.  The same objection applies to claims 7-8 and 13-14.
Claims 1, 4, 7, 10, 13 and 16: the term “among the VBRSA-series” should be corrected to –in the VBRSA-series--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 12-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-6 are directed to a “device” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claims 7-12 are directed to a “non-transitory computer-readable recording medium storing a program” which describes one of the four statutory categories of patentable subject matter, i.e., a manufacture.

Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 7 and 13 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claims recite detecting a series in which a correlation coefficient between the beat interval and the pulse-wave data is greater than a threshold up to an (n-1)-th beat and the correlation coefficient falls to or below the threshold at an n-th beat, the beat interval of which increases or decreases by n beats consecutively indicates the VBRSA. 
The above detecting step can be practically performed in the human mind with a human analog, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform. If a person were to read, i.e., perform an observation, the beat interval data, the pulse-wave data, the correlation coefficient and the threshold provided, either in a printout or an electronic format, he/she would be able to identify whether the correlation coefficient be higher, falls on or below the threshold. This is considered a simple comparison of two numbers, i.e., a direct comparison of the coefficient and the threshold to determine which one is larger. In addition, he/she would also be able to identify if the beat interval increases or decreases by n beats consecutively. This is considered a simple counting, i.e., to count how many beat intervals decrease or increase consecutively. There is nothing to suggest an undue level of complexity in how the type of the probe to be identified and how a reconstruction process to be selected. Therefore, a person would be able to perform the identification and selection mentally. 
Prong Two: Claims 1, 7 and 13 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  The claims do not recite any additional step. The claims do not have any actively recited step in regard to how the correlation coefficient is generated, how the comparison of the coefficient and the threshold is performed, how the consecutive increase or decrease of the beat interval is identified. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated VBRSA indication is not outputted or presented in any way such that a practical benefit is realized. The claims are hence directed to an abstract idea. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 7 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, no addition step is recited. The claim is not patent eligible.  
Dependent Claims
The dependent claims 6, 12 and 18 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely further describe the type of data that is related to the correlation coefficient that is used in the process of the simple and direction comparison, and is considered mere extra-solution activity. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 7: Claim limitation “a VBRSA-series detecting unit that detects a series” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by 
Claims 2 and 8: Claim limitation “a theoretical value calculating unit that calculates a theoretical value of the pulse-wave data” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that calculates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 2, 4-5, 8 and 10-11: Claim limitation “a VBRSA value calculating unit that calculates a VBRSA value” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that calculates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim 1-2, 4-5, 7-8 and 10-11: “a VBRSA-series detecting unit”, “a theoretical value calculating unit”, “a VBRSA value calculating unit” refer to the specification, PG Pub US 2020/0113455 A1,  [0062]: the arithmetic processing means 4 is constructed of a CPU (central processing unit) or the like, and when the vascular baroreflex-related sympathetic activity detection program 1a is executed, the arithmetic processing means 4 functions as the pulse-wave acquiring unit 41, the pulse-wave converting unit 42, the beat-interval acquitting unit 43, the VBRSA-series detecting unit 44, the theoretical value calculating unit 45 and the VBRSA value calculating unit 46. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The indefiniteness issues for claims 1-2 and 4-6 are addressed below. Corresponding claim languages in claims 7-8, 10-14 and 16-18 are similarly rejected. Clarification with proper amendments should be made to address these issues. 
Claim 1, line 4 recites the term “a beat interval” that renders the scope of the claim indefinite. According to the specification, PG Pub US 2020/0113455 A1, FIG.3 and [0072]-[0073] discloses the beat interval. It appears that the beat interval may be in regard to a beat interval in an ECG diagram (i.e., a, b, and d in FIG.3 and [0073]), or a beat interval in a pulse-wave diagram (i.e., PI, RI and RR in FIG.3 and [0072]). Note 
Claim 1, line 5 recites the term “a series” that renders the scope of the claim indefinite. It is not clear what the “series” refers to – whether it refers to a series of pulse waves (ex, A, B, C and D in FIG.3) or a series of beat interval (ex, a, b, c and d in FIG.3) or something else. In other words, it is not clear what the VBRSA-series detecting unit detects. 
Claim 1, lines 5-10 recites that “a series in which a correlation coefficient…is greater…” (lines 5-8) is detected, and “the beat interval of which increases or decreases…” (lines 8-10) as a VBRSA-series indicating the VBRSA. Since the beat interval in lines 8-10 is used to identify the VBRSA series indicating the VBRSA, it is not clear what the purpose is to detect the series of lines 5-8 that is associated with the thresholding. In other words, it is not clear of the function of the limitation in lines 5-8 in the detection of the VBRSA. Note that the word “of which” has indefiniteness issue as addressed in 8.a below. 
Claim 1, line 6 recites the term “any position threshold” that renders the scope of the claim indefinite. The term "any" is a relative term which renders the claim indefinite.  It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the term “the threshold” in line 7 that lacks proper antecedent basis.
Claim 1, lines 5-7 recites “a correlation coefficient between the beat interval and the pulse-wave data is greater than any positive threshold up to an (n-1)-th beat” that renders the scope of the claim indefinite. A beat interval is a time interval between two beats. The pulse wave data starts from the first beat (i.e., n=1). The first beat interval would be the time interval between the 1st beat and the 2nd beat. Accordingly, the “(n-1)-th beat” may be zero beat when n=1, and there would not be any beat interval, and such a correlation coefficient would not exist. 
Claim 1, line 8 recites the term “n is a natural number of 3 or more” that renders the scope of the claim indefinite. It is not clear whether this limitation only limits the phrase “increases or decreases by n beats”, or it limits all the “n” parameters in the claim. 
Claim 1, lines 8-10 recites the limitation “the beat interval of which increases or decreases by n beats consecutively as a VBRSA-series indicating the VBRSA” that renders the scope of the claim indefinite based on the following considerations:
It is not clear what the term “of which” refers to;
because of the term “as”. It is not clear if (1) a series of data is detected and examined to identify whether there are 3 or more beats that increase or decrease consecutively, or (2) when detecting the data, only beat intervals that increase or decrease by 3 or more beats are considered the series of data;  
it is assumed that a beat interval refers to the time interval between the current beat and the next beat, hence for three beats (n=3), there are only two 
Claim 2 recites in lines 7-9 that a VBRSA value is calculated as an index to indicate the VBRSA based on a measured value and the theoretical value of the pulse-wave data. Claim 2 depends on claim 1. Claim 1 recite in lines 8-10 that the beat interval that increases or decreases by more than 3 beats indicates the VBRSA. Hence, for the purpose of indicting the VBRSA, it is unclear of the link between the index of claim 2 and the consecutive counting in claim 1 as both of them are directed to indicating the VBRSA. It is not clear whether the VBRSA is indicated by beat interval counting (claim 1), and further indicated again by the index (claim 2) (i.e., a two-layer identification).   
Claim 2, lines 4-5 recites “the beat interval corresponding to n beats and the pulse-wave data corresponding to (n-1) beats” that renders the scope of the claim indefinite. How the beat interval and the beat are associated should be clearly defined – i.e., whether it is (1) the n-th beat and the (n+1)-th beat that result in the n-th beat interval, or (2) the (n-1)-th beat and the n-th beat that result in the n-th beat interval. It is critical to define the beat interval as it affects how the beat interval and the beats (i.e., the pulse waves) are correlated when generating the correlation coefficient and when performing the regression analysis to generate the theoretical value.
Claim 4, lines 3 and 4: the terms “the VBRSA values for an ascending series” and “the VBRSA values for a descending series” lack proper antecedent basis. 
Claim 4, lines 4 and 5 recite “n beats consecutively among the SVRSA-series”. It is not clear of the link between these “n beats” and the “n (n is a natural number of 3 or more) beats” recited in claim 1, lines 8-9. 
Claim 5 recites “a value totaling or averaging mean values of the VBRSA value” that renders the scope of the claim indefinite. It is unclear how a single VBRSA value may have a mean value, not to mention plural “mean values”. It is also unclear how to total or average a single value. 
Claim 6 recites “a normalized pulse-wave volume which is the normalized photoelectric volume pulse wave or the normalized pulse-wave volume converted to a logarithmic value” that renders the scope of the claim indefinite. It is not clear whether “the normalized pulse-wave volume converted to a logarithmic value” (the above underlined portion) is part of the selections to be the pulse-wave data, or it is an alternative of the normalized pulse-wave volume. Further, the term “the normalized photoelectric volume pulse wave” lacks proper antecedent basis. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al., US 2016/0029909 A1. This reference discloses a neurogenic baroreflex sensitivity measurement device that acquires pulse wave data of an artery and pulse intervals corresponding to the pulse wave data, 
Yamaya et al., JP2008086568. This reference discloses a blood pressure reflective function measuring apparatus that extracts from time series data of blood pressure and pulse wave propagation time, generate a regression line, and use the gradient of the regression line as an index expressing the degree of sensitivity of the vascular blood pressure reflective function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793